Citation Nr: 9917383	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-45 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
impairment of the sense of smell.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1942 
to September 1945, from September 1948 to March 1950, and 
from July 1958 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
the veteran's claim for loss of the sense of smell.

The case was previously before the Board in December 1998, 
when it was remanded for additional adjudication and 
development.  The requested development has been completed.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied the veteran's claim for service connection 
for impairment of the sense of smell in September 1976.  The 
veteran was notified of this decision that same month but did 
not file an appeal. 

3.  No competent medical evidence establishing a relationship 
between the veteran's current impairment of the sense of 
smell and the veteran's active military service has been 
received since the September 1976 RO decision.  

4.  The evidence received since the September 1976 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

CONCLUSIONS OF LAW

1.  The September 1976 decision of the RO denying service 
connection for impairment of the sense of smell is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the September 1976 RO decision 
denying service connection for impairment of the sense of 
smell is not new and material, and the veteran's claim for 
service connection for impairment of the sense of smell has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Court overstepped its 
authority with respect to establishing as a test for new and 
material evidence that there is a "reasonable possibility" 
that the outcome of the claim on the merits would be 
different.  The Federal Circuit considered that VA's 
regulation of "new and material" provided an adequate 
definition.  The VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand."  Evans, 9 Vet. 
App. at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 
1203 (6TH ED. 1990).  Determining what the "issue at hand" 
in a case is depends on the specified basis or bases for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand).  In this case, the RO 
denied service connection for impairment of the sense of 
smell in a September 1976 rating decision and notified the 
veteran of the decision that same month.  The veteran did not 
appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The "issue at hand" in this case is 
whether impairment of the sense of smell was incurred during 
the veteran's active military service.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the September 1976 RO decision 
on the merits which is relevant to, and probative of, this 
issue.

Initially, the Board notes that the veteran had several 
periods of military service.  He had service from July 1942 
to September 1945, from September 1948 to March 1950, and 
from July 1958 to August 1974.  The veteran's assertion is 
that, during his second period of service, he was involved in 
an automobile accident which resulted in head trauma which 
caused an impairment in his sense of smell.  

The evidence of record at the time of the September 1976 RO 
rating decision which was relevant to the veteran's claim for 
service connection for impairment of the sense of smell was: 
the veteran's service medical records, a March 1954 VA 
medical report, and an August 1976 letter from a private 
physician.  

The veteran's service medical records appear to be complete.  
They contain medical records related to all periods of the 
veteran's military service.  Of particular note is a January 
1949 treatment record which reveals that the veteran was in a 
jeep accident and sustained a mild cerebral concussion.  This 
medical record does not indicate any trauma to the nose area.  
A January 1974 consultation sheet reveals that the veteran 
had allergic rhinitis with a seasonal component.  Examination 
revealed no nasal polyps.  In August 1974 a retirement 
examination of the veteran was conducted.  The veteran's nose 
and sinuses were evaluated as "normal," with no 
abnormalities noted by the examining physician.  

A March 1954 VA medical record reveals that the veteran had a 
"deflection of septum due to unknown cause," and "mucosa 
polyps of the nose."  A submucous resection was conducted.  
The history noted on this surgical report indicates that the 
veteran reported "no prior trouble to year ago with either 
the throat or the nose."  The Board notes that this is 
approximately four years after the veteran separated from his 
second period of service in 1950 and approximately four years 
before he re-entered military service in 1958.  

In August 1976 the veteran's private physician submitted a 
letter on the veteran's behalf.  The letter stated on 
"7/8/76 the patient came into the office and at this time he 
was complaining primarily of his loss of the sense of smell 
which he stated came on about six months after an automobile 
accident (jeep) in 1949.  He subsequently had an SMR 
(submucous resection of the nasal septum) in the VA Hospital 
in 1953 in East Orange, New Jersey.  He does not have 
complete anosmia, but rather hyposmia.  It is my opinion that 
this problem is related to a partial nasal obstruction and I 
consider this nasal problem dates back to the accident noted 
above."

In this case the evidence submitted since the December 1976 
RO decision that refers to the veteran's nose and loss of 
sense of smell includes:  An October 1976 from a private 
physician, a June 1987 VA examination report, a March 1996 VA 
examination report, private medical treatment records, and 
the transcript of the veteran's testimony at a hearing before 
a RO hearing officer in April 1997.  The Board concludes that 
this evidence is new because it was not before the RO when it 
denied service connection for impairment of the sense of 
smell in December 1976.  Although "new," this evidence is 
not "material" because it is not relevant or probative of 
the issue at hand, namely whether the veteran's impairment of 
the sense of smell is related to his military service.  

The October 1976 letter from a private physician stated that 
the veteran had complaints of loss of sense of smell and 
revealed a diagnostic impression of allergic rhinitis.  

The June 1987 VA examination report noted that the veteran 
had complaints of loss of the sense of smell, anosmia.  The 
report also noted the surgical history of the veteran's nasal 
septum resection.  Physical examination revealed that the 
nose was clear with a straight septum and no nasal discharge.  
The diagnosis was allergic rhinitis.

In March 1996 another  VA examination of the veteran was 
conducted.  The veteran reported fracturing his nose in the 
jeep accident during service.  The examiner noted the history 
of resection of the nasal septum.  Examination of the nose 
revealed "some collapse of the nasal valve on inspiration 
possibly secondary to previous surgery.  Within the nasal 
cavity there are bilateral nasal polyposis."  The impression 
stated "loss of smell secondary to nasal polyposis.  The 
patient's nasal polyps obstruct the superior portion of the 
nasal cavity and interfere with his ability to smell. The 
previous surgery on the nose may be partially impairing his 
breathing through the nose but probably does not contribute 
to the loss of smell."  

Private medical treatment reports dated in 1987 reveal 
diagnoses of allergic rhinitis, while treatment records from 
1996 reveal a diagnosis of nasal polyps.  In April 1997 the 
veteran presented sworn testimony at a hearing before a RO 
hearing officer. The veteran testified about having a jeep 
accident during service in 1949.  He testified that that is 
what caused his loss of sense of smell.  

The veteran's testimony is not competent to establish that he 
incurred impairment of his sense of smell during his active 
service.  While lay testimony is competent to establish the 
occurrence of an injury, it is not competent to provide a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. 
Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations 
of his medical history does not constitute new and material 
evidence sufficient to reopen his claim when this account has 
already been rejected by the VA).

The evidence submitted since the September 1976 RO rating 
decision reveals that the veteran suffers from impairment of 
the sense of smell which is caused by nasal polyps.  There is 
no evidence relating the loss of smell and/or the nasal 
polyps to the veteran's periods of military service or his 
inservice jeep accident.  Based on the applicable law, 
regulations and court decisions, the additional evidence 
received since the December 1976 RO decision is not new and 
material and does not provide the required evidentiary basis 
to reopen the veteran's claim.  The RO's prior denial of 
service connection for impairment of the sense of smell 
remains final.  See Colvin, 1 Vet. App. 171; 38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 (1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder to include a 
stomach disorder but which would, if submitted,  be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for impairment 
of the sense of smell, that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

